Title: Thomas Jefferson to James Steptoe, 15 December 1809
From: Jefferson, Thomas
To: Steptoe, James


          
            Dear Sir
             
                     Monticello 
                     Dec. 15. 09.
          
          
                  
                  
               A matter of business calling my son in law, mr Randolph to Bedford, I take the occasion of introducing him to your acquaintance. the excellence of his character being known to you by reputation, I shall, in confirmation of that only assure you that the
			 integrity & honor of his character are entirely equal to the good sense & information which will at once shew themselves to you in his conversation. an urgent occasion to raise a considerable
			 sum of money in the course of a year, and a part of it (2000.D.) within a month has induced me to consent to a curtailing the outskirts of Poplar Forest as the most 
                 
			 probable means of effecting it. when I had the pleasure
			 of seeing you in Bedford I did not know of this necessity, or this expedient should have been adopted with the benefit of more time, or some other provision made for this first sum. your knolege of the value of the
			 land, the price it should command according to those of the neighborhood, and of the characters who may be disposed to purchase & likely to fulfill their engagements, induces me to ask your
			 friendly information, counsel & aid to him towards effecting his object which will be cordially acknoleged by me as a great obligation, being 
                  
                     feeling as anxiously interested in his case as if it were my own. I pray you to be assured of my constant esteem & respect.
          
            Th:
            Jefferson
        